Citation Nr: 1235029	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service in the United States Navy from August 1964 to August 1969, evidently served in the United States Naval Reserve with active duty for training (ADUTRA) in January 1970, and then apparently served in the United States Coast Guard Reserve from December 1982 to August 2007, during which he had active and inactive duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disorder currently diagnosed as spondylosis and severe stenosis.  During his February 2012 Board hearing, and in a November 2008 signed statement, he indicated that he fell and struck his back while exiting an aircraft on which he was working and suffered back pain since that time.  His active duty service treatment records show that he was treated for back pain in November 1966 and May 1967.  When examined for separation in February 1969, a back abnormality was noted.

But, review of the Veteran's claims file reveals that, in January 1971, he filed an initial claim for VA benefits (VA Form 21-526).  At that time, he reported that he was on ADUTRA in the United States Naval Reserve from approximately January 12-24, 1970 at the Naval Air Station in Jacksonville, Florida, and injured his back.  He said he sustained a back injury while moving lockers and received medical treatment for it at the dispensary.

In April 1971 letters, the RO requested that the Veteran provide a copy of his ADUTRA duty orders in January 1970 and that the Commanding Officer of the Naval Air Station in Jacksonville provide a summary of the outpatient treatment rendered to the Veteran in January 1970.  In a May 1971 response, the Commanding Officer said that the Veteran was discharged from service in April 1971 and his records were forwarded to the Chief, Bureau of Medicine and Surgery.

In a June 1971 response to the RO's inquiry, the National Personnel Records Center (NPRC) said that it had no additional service treatment records regarding the Veteran.  It was noted that the Veteran's file was flagged and any additional records received would be forwarded to the RO.

A July 1971 VA examination report reflects the Veteran's report of the January 1970 accident.  He said he went to the hospital and x-rays were taken after which he was placed on light duty.  The examiner said that clinical findings were almost nil and the original trauma to the Veteran's back was a possible source of his symtoms that were very mild.

Private medical records indicate that the Veteran has severe stenosis and spondylosis and underwent a laminectomy in 2008.

Here the Board believes that another effort must be made to obtain all service treatment records regarding the Veteran's treatment for a back injury while on ADUTRA in January 1970.  It is also unclear if he was on active duty for training in at that time.  Efforts must be made to verify his periods of active and inactive duty for training with the United States Naval Reserve in 1970 and the United States Coast Guard, from 1982 to 2007.

Given the development requested below, the Board will defer consideration of the Veteran's claim for service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC, the Departments of the Navy and Defense, and any other appropriate state and federal agency, and request the appellant's United States Naval Reserve service treatment records, to particularly include his treatment at the Naval Air Station Hospital in Jacksonville in January 1970, and the specific dates-not retirement points-for his periods of active and inactive duty for training in the United States Naval Reserve through April 1971, and the United States Coast Guard from 1982 to 2007.  

2. After completion of the above, review the expanded record and readjudicate the issues of entitlement to service connection for a lumbar spine disorder and tinnitus.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


